UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit



                                    No. 97-60493
                                  Summary Calendar



                              CHARLIE WILLIAMS, JR.,

                                                                     Plaintiff-Appellant,

                                       VERSUS


                                TOGO D. WEST, JR.,
                                     Secretary of the Department of the United
                                     States Army,

                                                                   Defendant-Appellee.


                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                                (4:96-CV-158-B-B)



                                   January 15, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM*:

      Charlie Williams, an African-American male, filed this action on May 3, 1996

against the United States Army, operating through the U.S. Army Corps of Engineers.

He alleged violations of Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000, et


      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
seq.. His primary contention is that he has been denied seasonal and permanent

employment positions with the U.S. Army Corps of Engineers for which he is qualified

because of his race and in retaliation for the pursuit of his rights. On September 6,

1996, the defendant answered asserting the failure to exhaust administrative remedies

as one if its defenses. The district court, in a memorandum opinion and order issued

on June 24, 1997, dismissed Williams’s complaint with prejudice.

      On August 23, 1993, Williams’s attorney sent a letter to the Equal Employment

Opportunity (EEO) Office of the Vicksburg District Corps of Engineers requesting the

appropriate forms for filing a formal complaint of discrimination. Ms. Ida F. Smith, the

District EEO Officer, responded to this request on September 4, 1993, by advising that

the matter must first be presented to an EEO Counselor for precomplaint processing.

A subsequent letter from Ms. Smith, dated October 15, 1993, indicates that the EEO

Office had received Williams’s letter of September 30, 1993 requesting an EEO

Counselor and that Ms. Eunice Polk would be Mr. Williams’s counselor.

        After carefully reviewing the briefs, record excerpts, and the relevant portions

of the record itself, we find no reversible error.   To pursue a claim under Title VII,

federal employees must initiate contact with a EEO Counselor within forty-five (45) days

of the alleged discriminatory event. 29 C.F.R. §1614.105(a)(1). Williams has failed to

allege any discriminatory acts occurring within this time period.

      The “continuing violation” doctrine is of no assistance to Williams. This doctrine,

when applicable relieves a plaintiff from proving the entire violation occurred during the

actionable period. Berry v. Board of Supervisors of L.S.U., 715 F.2d 971, 979 (5th Cir.


                                            2
1983). A violation is continuous when the “unlawful employment practice manifests

itself over time, rather than as a series of discrete acts.” Ross v. Runyon, 858 F. Supp.

630, 637 (S.D. Tex. 1994). To establish a continuing violation, however, the plaintiff

must show the violation was part of a continuously maintained illegal employment

practice and that some application of the illegal policy to the plaintiff or his claim

occurred within the forty-five day period preceding initial contact with a counselor.

Abrams v. Baylor College of Medicine, 805 F.2d 528, 533 (5th Cir. 1986), Perez v.

Laredo Junior College, 706 F.2d 731, 734 (5th Cir. 1983), cert denied, 464 U.S. 1042

(1984). Williams has not satisfied this burden.

      For the foregoing reasons, the memorandum opinion and order issued by the

district court on June 24, 1997, is AFFIRMED.




                                           3